Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Final Office action in response to communications received October 22, 2020.  Claims 1-3, 5, 9, 10, 12, 16, 17, 19, and 20 have been amended.  Therefore, claims 1-20 are pending and addressed below. 


Claim Rejections - 35 USC § 103
	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 9-13, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US 2004/0029568 A1, publish date 02/12/2004) in view of Lan et al. (US 2006/0111147 A1, publish date 05/25/2006).



Claims 1, 9, 16:
With respect to claims 1, 9, 16, DeLuca et al. discloses a device (to provide a telephone directory management system capable of receiving at a remote central station a telephone directory or a portion thereof stored within a cellular telephone and transferring or transmitting the same from the remote central station to the same cellular telephone or to another cellular telephone for storage, 0013) (Figure 1), comprising: 
a processing system including a processor (processor, Figure 3b, 302); and
a memory (memory, Figure 3b, 300) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, comprising:
receiving a request to transfer data (requesting the transfer of a telephone directory or a portion thereof, 0042) stored in a first identity module of a donating communication device to a second identity module of a recipient communication device
(receiving a portion of or an entire telephone directory stored within a memory 300 (see FIG. 3b) of the cellular telephone 120, e.g., the memory could be part of a removable or fixed SIMS card, 0032), wherein the recipient communication device is associated with a subscriber having a service plan with a service provider (an individual, a company, or other entity, utilizing the remote central station, in order to store and transfer a telephone directory from a cellular telephone to the same cellular telephone, to another cellular telephone, or to a plurality of cellular telephones, pays a fee to at least one operator of the remote central station.  The fee can be periodically deducted by the remote central station from a payment account corresponding to the individual, company, or other entity, 0023) (to pay a fee to at least one operator of the remote central station 110 for providing and/or performing the receiving, storing and transferring services, 0069);
retrieving the data from the first identity module; identifying transferable portions of the data; providing a list of the transferable portions to both the donating communication device and the recipient communication device (transmitting the portion of the telephone directory, the subscriber selects which portion of the telephone directory to be transmitted by selecting the desired portion using the keypad 308, 0044) (While the telephone directory is displayed, the subscriber can select using the keypad 308 a particular portion of the telephone directory to be transmitted to his cellular telephone 120, in case the entire telephone directory is not desired, 0046);
receiving a user selection to transfer a first portion of data and a second portion (the subscriber selects which portion of the telephone directory to be transmitted by selecting the desired portion using the keypad 308, 0044) (While the telephone directory is displayed, the subscriber can select using the keypad 308 a particular portion of the telephone directory to be transmitted to his cellular telephone 120, in case the entire telephone directory is not desired, 0046) of the data in the first identity module to the second identity module (a remote central station 110 for wirelessly or non-wirelessly establishing a communication link with a cellular telephone 120 for receiving a portion of or an entire telephone directory stored within a memory 300 (see FIG. 3b) of the cellular telephone 120, e.g., the memory could be part of a removable or fixed SIMS card, 0032) (accessing a user interface of the remote central station 110 and displaying the user interface on a display 306 of the cellular telephone 120.  The subscriber enters the instructions using a keypad 308 of the cellular telephone 120 and transmits the instructions to the remote central station 110, 0043) (the subscriber establishes communications with the remote central station 110, the remote central station 110 communicates with the subscriber via the user interface to transmit the telephone directory or the portion thereof stored within the subscriber's cellular telephone 120, a SEND key 310 of the cellular telephone 120, 0044, Figure 2, 200);
determining the recipient communication device has a right to possess the first portion of the data based on the subscriber associated with the recipient communication device and based on the service plan associated with the subscriber (An individual, a company, or other entity, utilizing the remote central station, in order to store and transfer a telephone directory from a cellular telephone to the same cellular telephone, to another cellular telephone, or to a plurality of cellular telephones, pays a fee to at least one operator of the remote central station.  The fee can be periodically deducted by the remote central station from a payment account corresponding to the individual, company, or other entity, 0023) (to pay a fee to at least one operator of the remote central station 110 for providing and/or performing the receiving, storing and transferring services, 0069); determining that the recipient communication device does not have the right to store the second portion for the data (The subscriber then enters using the keypad 308 the identification code or password assigned to the desired telephone directory, i.e., the telephone directory the subscriber wants to be transmitted to the subscriber's cellular telephone 120, 0045) (Using the received identification code or password, the remote central station 110 then accesses the desired telephone directory, 0046) (The identification code or password, a security code to safeguard the telephone directory from being transferred to an unauthorized individual, 0047);
determining that a first secure communication link is established between an intermediary device and the donating communication device and determining that a second secure communication link is established between the intermediary device and the recipient communication device (identification code or password besides being used to identify which telephone directory stored within the memory 130 is to be transferred to the cellular telephone 120, also acts as a security code to safeguard the telephone directory from being transferred to an unauthorized individual, 0047) (Each cellular telephone 120 of the present invention is programmed with a set of programmable instructions (e.g., application software) configured for being executed by the processor 302 of each cellular telephone 120 for performing the various functions, such as automatically or manually establishing the one or more wireless and non-wireless communication links with the remote central station 110 for transferring/receiving at least a portion of a telephone directory, 0071) (The remote central station 110 of the present invention is also programmed with a set of programmable instructions (e.g., application software) configured for being executed by at least one processor 160 for performing the various functions, such as establishing the one or more wireless and non-wireless communication links with the cellular telephone 120 … transmitting the telephone directory or the portion thereof to a particular cellular telephone 120 or to at least one of a plurality of cellular telephones 120 via the one or more communication links, 0073); and
providing the first portion of the data and the second portion of the data in the first identity module to the intermediary device by way of first secure communication link (capable of receiving at a remote central station a telephone directory or a portion thereof stored within a cellular telephone, storing the telephone directory or the portion thereof at the remote central station for temporary and permanent backup, 0013), wherein the intermediary device provides the first portion of the data without the second portion of the data to the second identity module of the recipient communication device by way of the second secure communication link (and transferring or transmitting the same from the remote central station to the same cellular telephone or to another cellular telephone for storage therein, 0013) (The subscriber then presses a RECEIVE key 312 of the cellular telephone 120 to transmit a signal to the remote central station 110 instructing the remote central station 110 to transmit the desired portion of or the entire telephone directory to the cellular telephone 120.  The desired portion of or the entire telephone directory is then transmitted by the remote central station 110 to the subscriber's cellular telephone 120, 0046) (Figure 2, 240). 

DeLuca et al. does not disclose converting the first portion of the data from a first format to a second format in response to detecting the recipient communication device is a different device type than the donating communication device as claimed.

(0004), converting the first portion of the data from a first format to a second format in response to detecting the recipient communication device is a different device type than the donating communication device (a wireless telephone downloads software which can convert data from 
a format of a first SIM card to a format of a second SIM card, 0004) (while both iDEN and GSM wireless telephones employ a subscriber identity module (SIM) card, the formatting of the data between the two networks is different, 0007).

DeLuca et al. and Lan et al. are analogous art because they are from the same field of endeavor of mobile communication devices/SIMs.

It would have been obvious to one skilled in the art at the time of the invention was made to use Lan et al. in DeLuca et al. for converting the first portion of the data from a first format to a second format in response to detecting the recipient communication device is a different device type than the donating communication device as claimed for purposes of formatting data for usage within any SIMs (see Lan et al. 0007)

Claims 2, 10:
With respect to claims 2, 10, DeLuca et al. discloses wherein the intermediary device comprises a web server (The remote central station can be instructed by users via at least one network, such as the Interne, 0021) (communication link and other communication links: Internet, IEEE 802.11, 0033).

Claims 3, 17:
With respect to claims 3, 17, DeLuca et al. discloses wherein the operations comprise determining that the recipient communication device does not have the right to store the second portion of the data (The subscriber then enters using the keypad 308 the identification code or password assigned to the desired telephone directory, i.e., the telephone directory the subscriber wants to be transmitted to the subscriber's cellular telephone 120, 0045) (Using the received identification code or password, the remote central station 110 then accesses the desired telephone directory, 0046) (The identification code or password, a security code to safeguard the telephone directory from being transferred to an unauthorized individual, 0047).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, DeLuca et al. discloses wherein the data comprises one of a contact book entry, a calendar entry, a still picture, a ringtone, or a combination thereof (telephone directory, listing telephone numbers of vendors or employee, 0007).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, DeLuca et al. discloses wherein the operations further comprise: 
receiving an identity of the subscriber of the data (The registration process is initiated by the subscriber of the cellular telephone 120, the subscriber indicates his desire to register with the remote central station 110, the registration process includes the cellular telephone subscriber's identification information and payment information for use, 0035-0036); and
identifying the service plan associated with the service provider according to the identity of the subscriber (An individual, a company, or other entity, utilizing the remote central station, in order to store and transfer a telephone directory from a cellular telephone to the same cellular telephone, to another cellular telephone, or to a plurality of cellular telephones, pays a fee to at least one operator of the remote central station. The fee can be periodically deducted by the remote central station from a payment account corresponding to the individual, company, or other entity, 0023) (to pay a fee to at least one operator of the remote central station 110 for providing and/or performing the receiving, storing and transferring services, 0069), wherein the providing of the first portion of the data and the second portion of the data further comprises verifying that the subscriber has a right to store the first portion of the data according to a subscriber account (The subscriber then enters using the keypad 308 the identification code or password assigned to the desired telephone directory, i.e., the telephone directory the subscriber wants to be transmitted to the subscriber's cellular telephone 120, 0045) (Using the received identification code or password, the remote central station 110 then accesses the desired telephone directory, 0046) (The identification code or password, a security code to safeguard the telephone directory from being transferred to an unauthorized individual, 0047).


Claims 6, 13:
With respect to claims 6, 13, DeLuca et al. discloses wherein the operations further comprise disabling the first identity module responsive to retrieving of the first portion of the data (the remote central station 110 does not overwrite the identified telephone directory with the received telephone directory if the received telephone directory is substantially different than the identified telephone directory to prevent the identified telephone directory from being overwritten with a telephone directory whose integrity may have been compromised or affected, 0060).



Claims 7, 8, 14, 15, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over DeLuca et al. (US 2004/0029568 A1, publish date 02/12/2004) in view of Lan et al. (US 2006/0111147 A1, publish date 05/25/2006) further in view of Klein et al. (US 2002/0177410 A1, Publish date 11/28/2002).

Claims 7, 14:
With respect to claims 7, 14, the combination of DeLuca et al. and Lan et al. discloses the limitations of claims 1, 9, as addressed.



However, Klein et al. teaches a device/method (T1 and T2, Figure 1), download data from the SIM card of terminal T1 onto the SIM card of terminal T2, SIM card inserted into terminal T1, Terminal T, contains a SIM card, a twin SIM card (0017), wherein the operations further comprise directing removal of the first portion of the data from the first identity module of the donating communication device (download data from the SIM card of terminal T1 is deleted to prevent unauthorized access AFTER deactivation, 0017).

DeLuca et al., Lan et al. and Klein et al. teaches are analogous art because they are from the same field of endeavor of SIMs.

It would have been obvious to one skilled in the art at the time of the invention was made to use Klein et al. in DeLuca et al. and Lan et al. for wherein the operations further comprise directing removal of the first portion of the data from the first identity module of the donating communication device as claimed for purposes of enhance the telephone directory management system of DeLuca et al. and Lan et al. by preventing unauthorized access (see Klein et al. 0017) and therefore maximizing the protection of data.  

Claims 8, 15, 20:
With respect to claims 8, 15, 20, the combination of DeLuca et al. and Klein et al. discloses the limitations of claims 7, 14, 16, as addressed.

Neither DeLuca et al. nor Lan et al. discloses wherein the directing of the removal of the first portion of the data from the first identity module of the donating communication device comprises directing the removal of the first portion of the data from the first identity module of the donating communication device without disabling the first identity module and without disabling the recipient communication device as claimed.

However, Klein et al. teaches a device/method (T1 and T2, Figure 1), download data from the SIM card of terminal T1 onto the SIM card of terminal T2, SIM card inserted into terminal T1, Terminal T, contains a SIM card, a twin SIM card (0017), wherein the directing of the removal of the first portion of the data from the first identity module of the donating communication device comprises directing the removal of the first portion of the data from the first identity module of the donating communication device without disabling the first identity module and without disabling the recipient communication device (download data from the SIM card of terminal T1 is deleted to prevent unauthorized access AFTER deactivation, 0017).

DeLuca et al., Lan et al. and Klein et al. teaches are analogous art because they are from the same field of endeavor of SIMs.




Response to Remarks/Arguments
Applicant's arguments filed on October 22, 2020 have been fully considered but they are not persuasive.  In the remarks, Applicant argues that:

Claims 1, 9, and 16:
(1) DeLuca do not describe or suggest that a user can select the portions of the telephone directory to transfer and that only some portions are transferred to another cellular telephone associated with a subscriber based on the subscriber’s service plan. 

(2) The cited portions of DeLuca do not describe or suggest that the portions of the telephone directory are retrieved from a cellular telephone over a secured communication link and that the portions of the telephone directory are transferred to another cellar telephone over another secure communication link. 


In response to remark/arguments (1), Examiner respectfully disagrees.  DeLuca et al. discloses “In the case of transmitting the portion of the telephone directory, the subscriber selects which portion of the telephone directory to be transmitted by selecting the desired portion using the keypad 308” (0044), “While the telephone 

In response to remark/arguments (2), Examiner respectfully disagrees.  DeLuca et al. discloses “identification code or password besides being used to identify which telephone directory stored within the memory 130 is to be transferred to the cellular telephone 120, also acts as a security code to safeguard the telephone directory from being transferred to an unauthorized individual” (0047).  “Each cellular telephone 120 of the present invention is programmed with a set of programmable instructions (e.g., application software) configured for being executed by the processor 302 of each cellular telephone 120 for performing the various functions, such as automatically or manually establishing the one or more wireless and non-wireless communication links with the remote central station 110 for transferring/receiving at least a portion of a 
Therefore, Examiner maintains that combination of DeLuca et al. and Lan et al. does teach and suggest this limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-273-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/           Supervisory Patent Examiner, Art Unit 2433